PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/508,127
Filing Date: 10 Jul 2019
Appellant(s): Li et al.



__________________
William J.Wood
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06 June 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09 December 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
A.	Claim 1, 2, 4-9 and 11-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gottlieb et al. (US 2010/0030045) in view of Muguruma et al. (US 7087149) and Li et al. (US 2012/0186997).
As to claim 1, Gottlieb et al. discloses a method for forming an analyte sensor (see abstract) which comprises providing a base layer (see 102 of Fig. 2); forming a conductive layer over the base layer where the conducive layer includes a working electrode (see 104 of Fig. 2, 0061, 0071);  forming a sensing layer over the conductive layer, where the sensing layer includes a composition that can alter the electrical current at the working electrode in the conductive layer in the presence of an analyte (see 110 of Fig. 2, 0065 and 0075); forming an adhesion promoting layer over the analyte layer (114 of Fig. 2, 0084); and forming an analyte modulating layer over the adhesion promoting layer (see 112of Fig. 2, 0087).

    PNG
    media_image2.png
    624
    826
    media_image2.png
    Greyscale

Gottlieb et al. fails to teach the adhesion-promoting layer comprises hexamethyldisiloxane and allylamine in a ratio of between 5:1 and 1:1 where the hexamethyldisiloxane and allylamine are covalently crosslinked together and the adhesion-promoting layer is formed using plasma vapor deposition process as required by claim 1.  
Gottlieb does states that the adhesion layer can have one or more adhesion promoting constituents and can be made of any one of a wide variety of materials known in the art to facilitate bonding between the coating and can be applied using  any known method in the art (See 0084). 
Muguruma discloses a biosensor where a glass substrate was coated with a plasma-polymerized membrane formed of hexamethyldisiloxane (see col. 11 line 66 – col. 12, line 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesion promoting layer of Gottlieb to include the adhesion promoting constituent, hexamethyldisiloxane, of Muguruma because both are directed to forming biosensors where Muguruma further teaches an operable layer formed to promote immobilization (adhesion) to the electrode layer. There mere substitution of one known element for another with the same intended use has a prime facie case of obviousness. 
Li teaches a method for making a sensor that is implanted into a mammal that comprises a base layer, conductive layer and working electrode. Li teaches the sensing layer can comprise glucose oxidase UV crosslinked with polyvinylalcohol-styrylpyridinium compound. The sensing layer can be modified by plasma deposition process. The plasma process can be a helium plasma process, an allylamine/HDMSO pulse plasma deposition process to crosslink the surface layer and facilitate adhesion between the layers (see 0053). Li et al. states the allylamine/HDMSO can be provided in a ratio of 1:1 (see 0213) where the monomer vapors during the plasma process reacts with the substrate and themselves to form a pin-hole free film (see 0213). Li et al. further states that He plasma can be used to crosslink the allylamine/HDMSO film (see 0218) which can further enclose the sensing material from running out (see 0209).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process of Gottlieb to use the polyallylamine in the sensor as taught by Li. One would have been motivated to do so since both are directed to forming biosensors for the detection of glucose where Li further teaches the use of allylamine and HDMSO crosslinks the layer, improves adhesion as well as locks the sensing material within the sensing layer. 

As to claim 4, Gottlieb discloses plasma pretreatment to provide a modified surface (see 0029). 
As to claims 5 and 6, Li discloses exposing the layer to a crosslinking step with helium plasma (see 0214).
As to claim 7, Li discloses performing a wash step after crosslinking (see 0215).
As to claim 8, the plasma process is a pulse deposition process (see 01213). 
As to claim 9, Gottlieb teaches a protein layer can be disposed over the sensing layer where the adhesion promoting layer is formed over the protein layer (see 116 of Fig. 2, 0083).
As to claim 11, Gottlieb et al. modified by Muguruma et al. fail to teach the modulating layer is formed to comprise an isocyanate compound where the isocyanate compound is covalently coupled to the allylamine as required by the claim. Li discloses the modulating layer can comprise polyurethane/ polyuria polymer. Polyurethanes are typically formed through polymerization by reacting a monomer containing at least two isocyanate functional groups with another monomer containing at least two hydroxyl groups in the presence of a catalyst. Polyurea polymers are derived from the reaction product of an isocyanate component and a diamine (see 0073). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process of Gottlieb et al. modified by Muguruma et al. to use the claimed isocyanate since Li shows such materials are known in the art as modulating layers in the field of glucose monitoring and the mere substitution of one known element for another with the same intended use has a prime facie case of obviousness. 

As to claim 12, Gottlieb fails to teach the exact thickness of the adhesion promoting layer as claimed. Gottlieb does state the thickness of a layer is used to optimize a property of the sensor (see 0018). Muguruma states the plasm polymerized layer has a thickness of 
As to claim 13, the protein layer comprises bovine serum albumin or human serum albumin (see 0065 of Gottlieb). 
As to claim 14, the sensing layer can be formed of an enzyme selected from glucose oxidase, glucose dehydrogenase, lactate oxidase, hexokinase or lactose dehydrogenase (see 0017 of Gottlieb).
As to claim 15, Gottlieb teaches the adhesion promoting layer is in direct contact with the materials in the protein layer on the first side and in direct contact with materials in the analyte modulating layer on a second side (see 114-adhesion layer; 112 modulating layer and 116 protein layer of Fig. 2). 
As to claim 16, the sensor is coupled to a structure that is adapted to be implanted in vivo (see 0010 and Fig. 3). 
biosensors for the detection of glucose where Li further teaches the use of allylamine and HDMSO crosslinks the layer as well as improves adhesion.

(2) Response to Argument
A. 	Appellant’s arguments filed 06 June 2021 have been fully considered but they are not persuasive. The appellants argue that the Examiner failed to show a prima facie case of obviousness to combine the teachings of Gottlieb et al. (US 2010/0030045), Muguruma et al. (US 7087149) and Li et al. (US 2012/0186997) to arrive at the claimed invention, specifically modifying the adhesion promoting layer of Gottlieb to include the claimed hexamethyldisilioxane/allylamine. Appellants argue that one of ordinary skill in the art would not 
	In response to the argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where
there is some teaching, suggestion, or motivation to do so found in the references
themselves or in the knowledge generally available to one of ordinary skill in the art. See In re
Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d
1941 (Fed. Cir. 1992), and KSA International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d
1385 (2007).
In this case, Gottlieb, Muguruma and Li are all directed to forming analyte sensors with some form of silicon based adhesion promoter to bond layers within the sensor. Gottlieb states the adhesion-promoting constituent can be any material in the art that has the ability to adjoin constituents in a sensor where they can comprise a silane compound (see paragraph 0084 of Gottlieb below).
[0084] The electrochemical sensors of the invention can include one or more adhesion promoting (AP) constituents (see, e.g. element 114 in FIG. 2).  The term "adhesion promoting constituent" is used herein according to art accepted terminology and refers to a constituent that includes materials selected for their ability to promote adhesion between adjoining constituents in the sensor.  Typically, the adhesion promoting constituent is disposed between the analyte sensing constituent and the analyte modulating constituent.  Typically, the adhesion promoting constituent is disposed between the optional protein constituent and the analyte modulating constituent.  The adhesion promoter constituent can be made from any one of a wide variety of materials known in the art to facilitate the bonding between such constituents and can be applied by any one of a wide variety of methods known in the art.  Typically, the adhesion promoter constituent comprises a silane compound such as .gamma.-aminopropyltrimethoxysilane. 

Muguruma et al. discloses the use of silicon compounds in the sensor between the board material and a metal electrode pattern and on top of the metal electrode pattern (see in Fig. 2). Muguruma et al. further teaches the use of organic silicon materials because of their high adhesiveness. Muguruma et al. further exemplifies various silane materials that can be used such as aminopropyltriethoxysilane (cited in the Gottlieb et al. reference, see 0084 above) as well as hexamethyldisiloxane (see col. 8, lines 16-52 of Muguruma et al. below). 

For the board on which the metal electrode pattern is formed, use of materials that also allow formation of plasma-polymerized membranes is recommended.  Glass, plastic, silicon or cellulose and such can be recommended as general board materials.  Although glass boards have poor compatibility with noble metals such as platinum, adhesion is expected to increase by forming a plasma-polymerized membrane first and then forming a thin platinum membrane.  Then, by applying a plasma-polymerized membrane over the thin platinum membrane, a biosensor of the present invention is achieved.  A preferred embodiment of the present invention is a biosensor with a plasma-polymerized membrane applied first onto a board of desired material, a metal electrode pattern formed over the membrane, and another plasma-polymerized membrane applied over the pattern (FIG. 2).  To apply a thin platinum membrane over the plasma-polymerized membrane, it is advantageous to make the membrane using such monomer gases as organic silicon compounds that have high adhesiveness to glass or silicon.  The organic silicon compounds include tetramethylsilane, tetramethyldisiloxane, hexamethyldisiloxane; hexamethyldisilazane, hexamethylcyclotrisilazane, diethylaminotrimethylsilane, trimethylvinylsilane; tetramethoxysilane, aminopropyltriethoxysilane; octadecyldiethoxymethylsilane, hexamethyldisilane; divinyltetramethyldisiloxane and so on.  The minimum thickness for the plasma-polymerized membrane is 10 nm.  Although a method to apply an approximately 5 nm-thick chrome layer to enhance adhesive of the platinum pattern to the glass board is known, chrome occasionally alloys with platinum, resulting in abnormal electrochemical signals.

		
Li et al. discloses the use of an adhesion promoter such as allylamine/hextamethyldisiloxane. Li et al. further teaches the use of these materials provides the same functional groups as 3-aminopropyltrhiethoxysilane but does not have issues such as low vapor pressure and sensitivity to moisture in air (see 0213 of Li et al. below). 

[0213] Create a very thin film on top of the plasma treated GOx through 
allylamine/HMDSO pulse plasma deposition (e.g. allylamine/HMDSO (1/1), 200 W, 
350 mT, 2 min, and 30% of pulse duty cycle).  According to difference 
requirements, the allylamine to HMDSO ratios are adjustable.  For example, in 
some cases, HMDSO can be 100%.  The chemical precursors can provide siloxane 
groups and amino functional groups that current adhesion promoter 
(3-aminopropyltriethoxysilane) can provide, but don't have issues related to 
the current APTES, such as low vapor pressure and very sensitive to moisture in 
the air.  In fact, rather than liquid phases of those two monomers 
(precursors), their vapors are used, and each vapor produces a unique plasma 
composition resulting in unique surface properties.  During the pulse plasma 
deposition process, the allylamine and HMDSO monomer vapors undergo 
fragmentation and reacts with the substrate and also with themselves to combine 
into pinhole-free films.  HMDSO pulse plasma deposition generates sticky silica 
like thin film to bind to the substrate, which can provide a barrier to secure 
the GOx layer underneath and to further limit glucose permeation from glucose 
limiting membrane (GLM) layer on the top.  Allylamine precursors can form 
hydrophilic membranes and also provide amino function groups to chemically bind 
the GLM cover layer.

Gottlieb teaches that the adhesion promoting layer can be formed from any material in the art that has the ability to adjoin constituents in a sensor and further exemplifies aminopropyltrimethoxysilane as a material that can be used. Muguruma teaches an operable silicon compound that is used to adhere layers within a sensor and lists material such as aminopropyltrimethoxysilane and hexamethyldisiloxane as examples. Both Gottlieb and Muguruma are directed to forming analyte sensors, which comprise adhesion layers used to bond layers within the sensor. Muguruma shows that hexamethyldisiloxane is an alternative adhesive promoting material for use in biosensors to aminopropyltrimethoxysilane. It is clear that one having ordinary skill in the art would be motivated to modify the Gottlieb adhesion promoting layer with hexamethyldisiloxane as this would be simple substitution of one known material for adhering layers of a biosensor for another especially since Gottlieb states that any known material used for adjoining constituents in a sensor can be used. Furthermore, as shown above, Li et al. shows the benefits of using the hextamethyldisiloxane/ allylamine over the aminopropyltriethoxysilane. 



Respectfully submitted,
/CACHET I PROCTOR/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        Conferees:

/TIMOTHY H MEEKS/Supervisory Patent Examiner, Art Unit 1715                                                                                                                                                                                                        
/KAJ K OLSEN/
Quality Assurance Specialist, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.